                                                                USDC SDNY
           Case 1:17-cv-07750-LGS Document 68 Filed 01/28/19 Page 1 of 1
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                                                                DATE FILED: 1/28/2019
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE:
                                                       17-MD-2776 (LGS)
FARXIGA (DAPAGLIFLOZIN) PRODUCTS                       17-MC-2776 (LGS)
LIABILITY LITIGATION

This document relates to Beverly Bailey v. Bristol-
Myers Squibb Co. et al., 17-cv-07750.



    XXXXXXXXXXXX
    (PROPOSED) ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE

         Before the Court is a Stipulation of Dismissal with Prejudice pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), entered into by Plaintiff Beverly Bailey and Defendants Bristol-

Myers Squibb Co., AstraZeneca LP, and AstraZeneca Pharmaceuticals LP.

         IT IS HEREBY ORDERED that Plaintiff Beverly Bailey’s case is hereby DISMISSED

WITH PREJUDICE. It is further ORDERED that each party shall bear their own costs and

attorneys’ fees.

       January 28, 2019
Dated: ________________________               ____________________________________
                                              Hon. Lorna G. Schofield
                                              UNITED STATES DISTRICT JUDGE
